Citation Nr: 0029957	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1999 RO decision, which granted an 
increased rating, from 10 percent to 30 percent, for the 
veteran's service-connected PTSD.  In an October 1999 
decision, the RO granted an increased 50 percent rating for 
PTSD.  The veteran continues his appeal for a higher rating.  


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than some occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1967 
to March 1969, including service in Vietnam.  The service 
department records show his decorations included, in part, 
the Silver Star, Combat Infantryman Badge, and Purple Heart.  
The service medical records do not show any diagnosis of a 
psychiatric disorder.  

In a February 1989 decision, the RO granted service 
connection and a 10 percent rating for PTSD, on the basis of 
service records and a 1988 VA examination which reflected a 
diagnosis of PTSD related to Vietnam experiences.  The 
veteran appealed this decision for a higher rating, and in a 
February 1990 decision the Board denied a rating higher than 
10 percent for PTSD.  

In November 1998, the veteran filed a claim for an increased 
rating for PTSD.  

On a January 1999 VA psychiatric examination, the veteran 
reported he was married and employed at a coal yard operating 
heavy equipment, where he had worked for nearly 15 years.  
Prior to that he stated he worked as a heavy equipment 
operator at a rock mine for 16 years.  He complained of 
difficulty in sleeping and constant nervousness.  He reported 
intrusive and distressing thoughts and recollections of his 
war experiences, particularly when he was alone.  He reported 
being excessively jumpy around unexpected loud noises.  He 
reported spells of depression occurring one or two times a 
week and lasting for 30 minutes.  He denied crying spells, 
suicidal ideation, hopeless feelings, lack of energy, and 
loss of interest.  He stated he tried to keep busy or else he 
would think about the past.  He stated his appetite was 
excessive and he had gained 8-10 pounds in the last six 
months.  He reported he felt irritable at times and had 
occasional homicidal thoughts, but he denied any violent 
behavior towards others (he said he walked away if he became 
too angry).  He denied any hallucinations, delusions, 
paranoia, or hypervigilance.  He stated he had never received 
psychiatric treatment.  

On a mental status examination, the veteran's dress, 
grooming, and hygiene were good.  He was alert and oriented.  
His behavior was appropriate and cooperative, and he was 
talkative.  His mood was anxious, and he appeared to be tense 
and restless.  His eye contact was good, and his speech was 
spontaneous, clear, relevant, and logical.  His affect was 
appropriate and normal in range.  Psychomotor activity was 
within normal limits.  He did not appear to be psychotic.  
His insight was fair.  His recent memory was markedly 
impaired, as evidenced by his inability to recall any of 
three words after five minutes.  His immediate and remote 
memory was intact.  His concentration was good.  His fund of 
general information, abstract thinking, and judgment were 
intact.  The diagnosis was PTSD.  He appeared to be competent 
for VA purposes.  

In a May 1999 decision, the RO granted an increased rating, 
from 10 percent to 30 percent, for PTSD.  The veteran 
appealed this decision later in May 1999, claiming that his 
PTSD was more severe than reflected by the current rating.  

In his July 1999 substantive appeal, the veteran stated he 
had memory problems, felt depressed most of the time, had 
difficulty sleeping, did not like to be around crowds, and 
was nervous all the time.  He claimed his condition warranted 
a 60 percent rating.  

On an August 1999 VA psychiatric examination, the veteran 
reported he was married and employed at a state university 
but had been off work for the past 13 months due to a work-
related back injury.  He stated he had previously worked 
steadily since his discharge from the service.  He complained 
of an inability to sit still.  He reported he was nervous, 
restless, and unable to sleep.  He reported he was depressed 
all the time and did not feel like associating with his wife 
and daughter.  He reported he was also anxious all the time, 
but he did not report any panic attacks or obsessional 
rituals.  He indicated he had a few intrusive, distressing 
thoughts and recollections of his war experiences (talking 
about the war upset him).  He reported exaggerated startle 
responses to unexpected loud noises.  He denied any suicidal 
thought but indicated he had had them in the past.  He 
reported feeling hopeless, lacking in energy, and having only 
limited interest.  He complained of insomnia, with only four 
hours of sleep at night.  He stated he had gained about 8 
pounds since January 1999.  He reported excessive 
irritability and homicidal thoughts, but he denied any 
history of violent behavior.  (He did not appear to be in 
persistent danger of hurting himself or others.)  There was 
no serious impairment of impulse control.  He denied 
hallucinations and delusions.  He stated he was suspicious of 
people generally and was hypervigilant.  He reported 
difficulty in establishing and maintaining effective social 
relationships and stated that although he had several friends 
he preferred to be alone most of the time.  He reported he 
was not receiving any psychiatric treatment.  

On a mental status examination, the veteran's dress, 
grooming, and hygiene were good.  He was alert and oriented.  
His behavior was appropriate and cooperative, and he was 
talkative.  His mood was anxious and depressed.  He appeared 
to be tense and restless, had sweaty hands, and displayed 
memory difficulties.  His eye contact was good.  His speech 
was spontaneous, clear, relevant, and logical.  His affect 
was appropriate but restricted.  His psychomotor activity was 
within normal limits.  There were no psychotic abnormalities 
of perception, thinking, or thought content.  His insight was 
fair.  His recent memory was markedly impaired, and his 
immediate and remote memory was intact.  His concentration 
was good.  His fund of general information, abstract 
thinking, and judgment were intact.  He could perform 
activities of daily living adequately.  The diagnosis was 
PTSD, and the Global Assessment of Functioning (GAF) scale 
score was 51.  He appeared to be competent for VA purposes.  

In an October 1999 decision, the RO granted an increased 50 
percent rating for PTSD.  

II.  Analysis

The veteran contends that his service-connected PTSD is more 
disabling than reflected by the rating assigned by the RO.  
The Board is satisfied that all relevant evidence has been 
properly developed, and that no further development is 
required to comply with the duty to assist. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 50 percent rating.  
However, after consideration of all evidence of record, the 
Board concludes that the veteran's PTSD is not more than 50 
percent disabling and does not meet the rating criteria for a 
70 percent rating under the regulations.  The record shows 
that he has never received any psychiatric treatment and that 
he underwent two VA examinations in 1999.  In those 
examinations, his principal complaints involved constant 
nervousness and difficulty in sleeping.  Additional 
complaints consisted of depressive episodes and irritability.  
On the August 1999 examination, he also reported hopeless 
feelings, lack of energy, loss of interest, and difficulty in 
establishing and maintaining effective social relationships 
(he preferred to be alone).  His diagnosis was PTSD with a 
GAF score of 51.  

The reported GAF score suggests moderate impairment.  It is 
noted, however, that an examiner's classification of the 
level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. 
§ 4.126 (1999); VAOPGCPREC 10-95.  That is, the disability 
rating depends on evaluation of all the evidence.  

The Board finds it significant that the veteran has not 
received any psychiatric treatment for PTSD, whether it would 
involve counseling, hospitalization, and/or medication, as 
would often be required in cases of more severe illness.  
While the veteran has given a subjective report of difficulty 
in establishing and maintaining effective social 
relationships, he has remained married and has admitted to 
having several friends.  In any event, social impairment is 
significant only as it affects industrial impairment.  
38 C.F.R. § 4.126 (1999).

As to occupational impairment, the veteran is currently 
employed although he reported he was not working at present 
due to a work-related back injury (according to the August 
1999 examination).  His two most recent jobs have involved 
long-term employment (16 years at a rock mine followed by 
nearly 15 years at a coal yard).  It does not appear that his 
PTSD symptoms are of a magnitude to cause more than some 
occupational impairment with reduced reliability and 
productivity (50 percent criteria).  Despite the many 
subjective complaints of the veteran, the mental status 
examinations only show he had an anxious and depressed mood, 
restricted affect, and impaired recent memory.  That is, the 
examinations do not reflect most of the symptoms listed in 
the criteria for a higher rating, and in fact many of the 
symptoms listed in the criteria for the current rating are 
absent.  

The Board finds that the evidence as a whole demonstrates the 
veteran's PTSD produces no more than some occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.  The preponderance of the evidence 
is against a rating in excess of 50 percent for PTSD.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
for an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for PTSD is denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

